PRECEDENTIAL
       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
                 _____________

                Nos. 15-2466 & 15-2586
                    _____________

 1621 ROUTE 22 WEST OPERATING COMPANY, LLC,
  d/b/a SOMERSET VALLEY REHABILITATION AND
               NURSING CENTER,

                                 Petitioner in No. 15-2466

                            v.

      NATIONAL LABOR RELATIONS BOARD,

                              Petitioner in No. 15-2586
                   _______________

 On Petition for Review of an Order of the National Labor
                     Relations Board
           & Cross-Application for Enforcement
      (NLRB Nos. 1:22-CA-029599, 22-CA-029628
                   and 22-CA-029868)
                    _______________

                         Argued
                    February 29, 2016

Before: AMBRO, JORDAN, and SCIRICA, Circuit Judges.
                    (Filed: June 6, 2016)
                     _______________

Rosemary Alito [ARGUED]
George P. Barbatsuly
Laura Scully
K&L Gates LLP
One Newark Center
10th Floor
Newark, NJ 07102
       Counsel for Petitioner/Cross-Respondent,
       1621 Route 22 West Operating Company LLC,
       d/b/a Somerset Valley Rehabilitation and Nursing
       Center

Jeffrey W. Burritt [ARGUED]
Linda Dreeben
Jill A. Griffin
National Labor Relations Board
Appellate and Supreme Court Litigation Branch
1015 Half Street, S.E.
Washington, DC 20570

Benjamin M. Shultz [ARGUED]
U.S. Department of Justice
Civil Division, Room 7211
950 Pennsylvania Ave., N.W.
Washington, DC 20530
      Counsel for Respondent/Cross-Petitioner
      National Labor Relations Board




                             2
Katherine H. Hansen
William S. Massey
Patrick J. Walsh
Gladstein Reif & Meginniss LLP
817 Broadway
6th Floor
New York, NY 10003
       Counsel for Intervenor, 1199 SEIU
       United Healthcare Workers East New Jersey Region
                      _______________

                OPINION OF THE COURT
                    _______________

JORDAN, Circuit Judge.

       Somerset Valley Rehabilitation and Nursing Center
(“Somerset” or the “Employer”), known formally as 1621
Route 22 West Operating Company, LLC, petitions for
review of an Order of the National Labor Relations Board
(“NLRB” or the “Board”) that declared Somerset had
committed several unfair labor practices in violation of
Section 8 of the National Labor Relations Act (“NLRA”), 29
U.S.C. § 158. The Board cross-applies for enforcement of
that Order. We will deny the petition for review and grant the
cross-application for enforcement.

I.    Background

       This dispute arises out of a union election and its
aftermath at Somerset in 2010. The nurses at the facility
organized under the auspices of 1199 SEIU United




                              3
Healthcare Workers East, New Jersey Region (the “Union”),
which is an intervenor in this case in support of the Board.
According to the Union and the Board, Somerset engaged in
unfair labor practices – both during and after the election – in
an effort to discourage the exercise of labor rights.

       We begin by recounting the background of the dispute
and the lengthy procedural history that brings it before us
now. Under the NLRA, “[t]he findings of the Board with
respect to questions of fact if supported by substantial
evidence on the record considered as a whole shall be
conclusive.” 29 U.S.C. § 160(e). Given the deference we thus
owe to the Board’s fact-finding, and further given that
Somerset’s objections are principally to the Board’s legal
conclusions, we recount the facts as found by the Board,
which itself adopted the findings of the Administrative Law
Judge (“ALJ”) who initially heard the complaint against
Somerset.

       A.     Factual Background

       Somerset is a 32-room, 64-patient-maximum nursing
and rehabilitation center in Bound Brook, New Jersey,
operated since 2006 by CareOne Management, Inc.
(“CareOne”), a manager of multiple nursing and
rehabilitation facilities. Somerset employs about 75 nurses in
the relevant bargaining unit, which comprises registered
nurses (RNs), licensed practical nurses (LPNs), and certified
nurses’ aides (CNAs). The ranks of the nurses include full-
time employees, part-time employees, and “per diem”
employees who work “as needed” and without a regular
schedule.     (J.A. 10.)     In addition, Somerset employs
supervisory nurses who act as managers. When a supervisory




                               4
nurse is not on duty, a senior nonsupervisory nurse will serve
as a “charge nurse” to be the “link between the floor nurse
and the physician.” (J.A. 10.)

              1.     Pre-Election Period

       The unionization drive began around June 2010, when
Elizabeth Heedles, the Administrator of the facility,
announced that Somerset would be reducing working hours
and changing employees’ schedules.         Several nurses,
including Sheena Claudio, Shannon Napolitano, and Jillian
Jacques, were concerned about the new schedules they were
asked to follow. One of the supervisory nurses, Jacqueline
Southgate, who would become a key witness for the Union,
was also troubled that her full-time schedule was to be
downgraded.

        Somerset emphasizes that, prior to the announced
scheduling changes, the New Jersey Department of Health
and Senior Services conducted a survey of the facility in
December 2009 that resulted in two citations for violations of
state standards.1 As the ALJ later characterized the violations,
“[t]he surveyors did not believe that a patient’s pain was
adequately controlled by the nurse assigned to her care.” (J.A.
12.) Somerset suggests that the poor survey “resulted in
increased scrutiny on the Somerset nursing department” and
led it to begin revamping its operations to improve care.
(Opening Br. at 8.) The ALJ, however, disagreed and saw the

       1
         Specifically, Somerset received two “G” ratings for
pain assessment. A “G” rating indicates that the error is
“isolated in nature,” but that the resident received “actual
harm.” (J.A. 3039.)




                               5
survey violations as routine, suggesting that Somerset’s
characterization was a post hoc pretext for anti-union actions.
According to the ALJ, it was “common” for a facility to be
cited for deficiencies, and, in this case, Somerset “corrected
the deficiencies within a couple of weeks after receiving the
report, and submitted a written plan of correction in late
December 2009,” which the state accepted. (J.A. 12.) A state
recertification survey in January 2010, just a month after the
original survey, found that Somerset was in substantial
compliance, though the survey report did recommend a 27-
day $200-per-day penalty for the December violations.

      Whatever the motive for the operational changes at
Somerset, they prompted concern among the nurses. Jacques
responded by contacting CareOne’s Vice President of Human
Resources, Andrea Lee, who promised to “look into it.” (J.A.
10.) Lee visited the facility, met with several nurses,
expressed surprise about the large-scale changes, and
promised to continue looking into it. She did not, however,
follow up with the nurses any further. Consequently, they
made contact with the Union and met with Union organizer
Brian Walsh in late June 2010.

       Claudio, Napolitano, and Jacques then began speaking
about the Union with their colleagues at Somerset and
generated interest from several other nurses, including
Southgate, Valerie Wells, and Lynette Tyler. They prepared
a pro-Union YouTube video, distributed and collected Union
authorization cards,2 held meetings at employees’ homes and

       2
        Although a Board-supervised election is “[t]he most
commonly traveled route for a union to obtain recognition as
the exclusive bargaining representative of an unorganized




                              6
at a local diner, and organized employees to wear pro-Union
stickers. Their campaign culminated in a July 22, 2010
petition for a union election submitted to the Board by nurses
Jacques and Napolitano and organizer Walsh. The Union
then circulated to Somerset’s employees a pro-Union
brochure with photographs of 35 employees, including
Claudio, Jacques, Napolitano, and Wells.             Somerset
acknowledges that “Napolitano, Claudio, and Jacques were
among the leaders in the Union organizing campaign.”
(Opening Br. at 9 (citing J.A. 1673).)

        Just over a week after the union petition was filed,
CareOne’s regional director, Jason Hutchens, brought Doreen
Illis into Somerset to replace Heedles as Administrator. Illis
was transferred from a substantially larger CareOne facility,
and Heedles took over at the facility that Illis left. The ALJ
expressed doubt that Heedles was shifted for reasons of
effectiveness, noting that she was transferred to lead a facility
with double the number of beds, and that CareOne was aware
of the disenchantment with the scheduling changes at
Somerset. Somerset made other management changes in


group of employees,” an alternative way for a union to
establish majority support is “possession of cards signed by a
majority of the employees authorizing the union to represent
them for collective bargaining purposes.” NLRB v. Gissel
Packing Co., 395 U.S. 575, 596-97 (1969). A union that
collects authorization cards for a majority of employees can
thus claim to be the exclusive bargaining representative for
employees pursuant to § 9(a) of the NLRA, 29 U.S.C.
§ 159(a). Claudio, Napolitano, and Jacques were distributing
that type of card to fellow nurses, though ultimately a union
election was held.




                               7
August 2010, including bringing in Inez Konjoh as a
replacement Director of Nursing and giving Southgate
management responsibilities.

             2.     Election Campaign

       By late July, after the union petition was filed, an
election campaign was in full swing. Somerset campaigned
vigorously against the union – as it had a right to do – but in
so doing it undertook actions that the Board later concluded
crossed the line into unfair labor practices.

        Hutchens held several meetings with employees and
received their complaints about the controversial schedule
changes. That schedule was ultimately not implemented. In
the meetings, Hutchens apologized for the proposed changes
and said that he had brought in a new Administrator and
Director of Nursing to rectify the problems. When employees
pressed him about ongoing problems, he noted that any policy
changes during the union election would be illegal, but he
asked the employees to give Somerset a chance to show them
that things could improve. Several employees testified about
the meetings and further indications from CareOne managers
that they would “fix” things. (J.A. 31) Several employees
also testified that managers talked to them personally about
the Union and urged them to vote against it.

       Though he denied any unlawful activity, Hutchens
acknowledged that the Employer ran a “vote no” campaign.
(J.A. 14.) He and other Somerset officials held general
meetings and spoke with nurses at the nursing stations. Chris
Foglio, the Chief Executive Officer of CareOne, met with
employees and discussed benefits that CareOne might offer,




                              8
including support for housing expenses and tuition
reimbursement. Management held meetings within its own
ranks, discussing Union activities and how each individual
nurse might vote. It also distributed leaflets to employees to
dissuade them from voting for the union.

       Management rectified some specific complaints during
the campaign. When one nurse, Annie Stubbs, complained
about a lack of garbage bags, garbage bags were distributed
the next day. When Tyler told Illis her responsibilities were
overwhelming her, a week later her duties were reduced at
about the same time that Illis asked her to convince other
employees to vote against the Union.

       The election was finally held on September 2, 2010.
Out of 71 votes cast, 38 were for the Union and 28 against,
with five ballots being subject to challenge. After hearing
and overruling Somerset’s objections, an NLRB hearing
officer certified the Union in January 2011, a decision
affirmed and certified by the Board in August 2011.

              3.     Post-Election Acts of Alleged
                     Retaliation

        At issue in this case is the Board’s conclusion that
Napolitano, Claudio, Jacques, and Wells were discharged as
retaliation for their unionization activities. Claudio, Jacques,
and Napolitano were “the three leading union advocates.”
(J.A. 32) They contacted the Union and worked with Walsh
to organize the nurses at Somerset; they appeared in the
Union brochure and YouTube video; and they served as the
Union’s election observers. Wells also appeared in the
YouTube video and in the brochure; she signed an




                               9
authorization card for the Union; and she spoke favorably
about the Union at work. Those facts, paired with the
conclusion that Somerset’s “animus toward the Union is
beyond question,” led the ALJ to decide that the union
activities of those women “were well known to” Somerset,
which then targeted them for retaliation. (J.A. 32.)

       The first set of actions that formed the basis for the
NLRB’s investigation of post-election events at the nursing
home concerned Somerset’s enforcement of its attendance
policy. Only 11 days after the election, Somerset issued two
attendance warnings to Jacques, two to Claudio, and one to
Napolitano, even though “[t]hey had not received written
discipline prior to the election for the[ir] ... attendance
records.” (J.A. 32.) The timing was troublesome – before the
election, Somerset was lax with regard to attendance, but
immediately after the election Konjoh took a personal interest
in tardiness. Illis did not begin to focus on attendance until
six weeks into her tenure as Administrator, after the election.
Not only did the three nurses receive discipline for recent
attendance issues, they were disciplined for lateness and
absences dating back to nine months prior to the election.
Before the election, only one employee had ever received
formal discipline for attendance problems.

       The second set of Somerset’s actions at issue before
the Board had to do with performance-based discipline. That
discipline became significantly stricter immediately after the
election. The ALJ concluded that

      [medicine and treatment] records were not
      scrutinized as carefully before the election as
      they were after the election, and ... any errors in




                              10
       those records found prior to the election were
       rarely the subject of discipline. For example,
       [Somerset] offered in evidence numerous
       examples of discipline given to employees after
       the election for performance issues, but could
       only present three instances of discipline prior
       to the election. Even as to them, the maximum
       discipline issued was a written warning.

(J.A. 33.)

       There were also suspicious circumstances, in the
ALJ’s view, surrounding the dismissal of each of the four
employees at issue. Claudio received her first warning ever
on September 20 and her second on September 27. She
received a two-day suspension on October 1, which was
unusually severe compared to another nurse who committed
the same infraction.         Finally, she was discharged on
October 21 for an infraction – completing medical chart
entries after her shift rather than during it – which was a “not
uncommon” practice according to Southgate’s testimony.
(J.A. 34.)

        Jacques had worked at Somerset for 11 years. She was
discharged for record-keeping errors that, prior to the election,
“would have been remedied with in-service training” and for
which “other nurses received less discipline.” (J.A. 34.) The
sudden discharge came even as Somerset continued to put
Jacques in the senior role of charge nurse, acknowledging her
“experience and expertise.” (J.A. 7.) Moreover, Southgate
testified that Konjoh told her that Somerset management was
watching union organizers closely for infractions, and an
employee who was a confidant of Illis’s testified that “Illis




                              11
told him to look for errors committed by Jacques in her
charting.” (J.A. 34.)

       Napolitano was discharged two weeks after the
election for improperly administering a zinc pill to a patient.
She did improperly administer the pill, but Konjoh seemed
intent on collecting evidence to support disciplinary action
because she had instructed the patient to save any improperly
administered pills rather than correct an error when
discovered. Three other nurses made the same mistake and
faced no discipline. A second reason cited for Napolitano’s
dismissal was that she noted a patient’s pulse oxygen level at
0%, “an obvious error in documentation” that would have
been “simply corrected” before the election. (J.A. 35.)

       Wells was a staffing coordinator at Somerset for five
years before the election and had not previously been
disciplined. She was on vacation during the election, and
when she returned to work five days afterward, she was given
a disciplinary warning for the first time. She had failed to
reconcile discrepancies between manually typed schedules
and entries in the computerized system for the prior
weekend’s shifts. Somerset’s past practice would have
allowed her to have the morning to correct the scheduling
inconsistencies on her first day back. Instead, she was written
up, and she received two more warnings the following week
for mistakes in inputting employee schedules and a failure to
provide Konjoh a written schedule. She was discharged on
September 21, within three weeks of the election. The ALJ
acknowledged that the scheduling errors and failure to
properly use the electronic system were problematic, but he
concluded that the sudden and rapid discipline following the




                              12
election suggested that the true motivation for Wells’s
discharge was retaliation.

       The ALJ found two additional retaliatory acts against
other employees. First, when union-supporter Tyler left
Somerset, her records were marked with a notation that she
was “not eligible for rehire – resigned with bad attitude
toward company.” (J.A. 35.) She received this negative
notation, even though before the election Illis had encouraged
her to stay or take advantage of a tuition-assistance program.
Separately, Somerset dropped several per diem employees
within the two to three weeks following the election. To find
replacements, Illis solicited a per diem nurse at another
CareOne facility to come to Somerset and recommend other
per diem employees who “would vote in [Somerset’s] favor
in a new election” if the results of the first election were
overturned. (J.A. 36.)

      B.       Procedural Background

       Somerset’s anti-union activities led the Union to file
charges with the NLRB, all of which were eventually
consolidated into a complaint issued on April 6, 2011. After
19 days of hearings, the ALJ issued a decision against
Somerset. The Board adopted the ALJ’s decision in its
September 26, 2012 Order (the “2012 Order”).

       While the Board was considering the case, it separately
sought temporary injunctive relief before the United States
District Court for the District of New Jersey, under § 10(j) of
the NLRA, 29 U.S.C. § 160(j).3 The District Court granted in

      3
          Under § 10(j) of the NLRA, “[t]he Board shall have




                              13
part and denied in part the injunctive relief, ordering the
reinstatement of Napolitano and Claudio but denying
reinstatement to Jacques and Wells. That decision was
ultimately vacated by our Court in Lightner ex rel. NLRB v.
1621 Route 22 West Operating Co., LLC, 729 F.3d 235 (3d
Cir. 2013), because the Board’s September 2012 Order made
the § 10(j) proceedings moot. We noted, however, that
“[v]acating the opinion and order entered by the District
Court ... will have no effect on the existence or record of the
proceedings before it,” and that “we know of no ruling that
would hinder Somerset ... from relying on appropriate facts in
the District Court record.” Id. at 238.

       Subsequently, in June 2014, the Supreme Court ruled
in NLRB v. Noel Canning, 134 S. Ct. 2550 (2014), that
several members of the Board had been appointed in violation
of the Recess Appointments Clause of the Constitution. We
then granted the Board’s motion to vacate the 2012 Order and
to remand because two members of the Board who sat on that
three-member panel had been invalidly appointed in light of
Noel Canning. The Board issued a new Order on June 11,
2015 (“2015 Order” or the “Order”), affirming its 2012 Order
and the ALJ decision. In addition to reaffirming those prior
decisions, the Board expressly rejected the reasons that the
District Court had given when denying complete relief in the


power, upon issuance of a complaint ... charging that any
person has engaged in or is engaging in an unfair labor
practice, to petition any United States district court, within
any district wherein the unfair labor practice in question is
alleged to have occurred or wherein such person resides or
transacts business, for appropriate temporary relief or
restraining order.” 29 U.S.C.§ 160(j).




                              14
§ 10(j) proceedings. The Board reiterated the conclusion
from the 2012 Order that, since “virtually all” of the
discipline imposed for the supposed deficiencies of the
employees was unlawfully motivated, such discipline could
not be the basis for avoiding the remedy of reinstatement and
back pay. (J.A. 1.) According to the Board, the errors
ascribed to Jacques and Wells had long predated the union
election and were merely pretexts that could not preclude
reinstatement.

       Somerset petitioned us to review the 2015 Order, and
the Board cross-applied for enforcement. Those are the
applications before us now.

II.   Jurisdiction

       The NLRB had jurisdiction over this matter under 29
U.S.C. § 160(a). We have jurisdiction to review the Board’s
final order pursuant to 29 U.S.C. § 160(f) and jurisdiction to
consider the application for enforcement pursuant to 29
U.S.C. § 160(e). Our jurisdiction over particular issues,
however, is limited by the exhaustion requirement embedded
in that last statutory subjection, which is § 10(e) of the
NLRA. Section 10(e) provides that “[n]o objection that has
not been urged before the Board, its member, agent, or
agency, shall be considered by the court, unless the failure or
neglect to urge such objection shall be excused because of
extraordinary circumstances.” 29 U.S.C. § 160(e). The
exhaustion requirement is jurisdictional. Except in the rare
case that presents extraordinary circumstances, a “Court of
Appeals lacks jurisdiction to review objections that were not
urged before the Board.” Woelke & Romero Framing, Inc. v.
NLRB, 456 U.S. 645, 666 (1982).




                              15
        The exhaustion requirement is important in this case
because one of the principal grounds for review that Somerset
urges upon us was never raised before the Board.
Specifically, Somerset now contends that the NLRB’s Acting
General Counsel was serving in violation of the Federal
Vacancies Reform Act (“FVRA”), 5 U.S.C. § 3345, et seq., at
the time he filed the initial complaint against Somerset, and
that the subsequent actions of the Board are thus infirm. That
argument is new, so before we can address its merits, we must
determine whether we have jurisdiction to consider it at all.

       Somerset argues that the lawfulness of the General
Counsel’s service “is a jurisdictional issue that goes to the
Board’s very authority to act,” suggesting that we may
therefore review the issue despite the exhaustion bar in
§ 10(e). (Opening Br. at 38.) As Somerset notes, the General
Counsel of the NLRB has “final authority ... in respect of the
investigation of charges and issuance of complaints” alleging
unfair labor practices. 29 U.S.C. § 153(d). Though the
General Counsel may delegate authority to regional directors,
29 C.F.R. § 101.8, “[t]he practical effect of [the NLRA’s]
administrative scheme is that a party believing himself the
victim of an unfair labor practice can obtain neither
adjudication nor remedy under the labor statute without first
persuading the Office of General Counsel that his claim is
sufficiently meritorious to warrant Board consideration,”
NLRB v. Sears, Roebuck & Co., 421 U.S. 132, 139 (1975).

       Somerset is certainly correct that the General Counsel
of the NLRB plays a gate-keeping role in all unfair labor
practices cases. But that does not itself provide jurisdiction
for us to review the lawfulness of the President’s designation
of an Acting General Counsel. Our jurisdiction to review the




                             16
acts of administrative agencies is a product of statutory grant,
and Congress has broad discretion to determine the breadth of
that jurisdiction. See Lauf v. E.G. Shinner & Co., 303 U.S.
323, 330 (1938) (“There can be no question of the power of
Congress [] to define and limit the jurisdiction of the inferior
courts of the United States.”). Congress may, for instance,
remove from federal courts the jurisdiction to issue
injunctions in labor disputes. Id. at 329-30. It may require
that challenges to a law be brought in “one tribunal rather
than in another,” and parties may forfeit their rights “by the
failure to make timely assertion of the right before a tribunal
having jurisdiction to determine it.” Yakus v. United States,
321 U.S. 414, 444 (1944). The latter is precisely what
Congress has done in § 10 of the NLRA. Somerset’s
admitted failure to follow the process that Congress
established for challenging the lawfulness of the Board’s
actions therefore precludes it from pressing its FVRA claim
unless it can point to a specific grant of jurisdiction.4


       4
         There are some limitations on Congress’s ability to
regulate federal court jurisdiction. As relevant here, there
may be cases in which Congress makes challenging the
lawfulness of government action in enforcement proceedings
so burdensome that a party must be allowed to bring an
independent action. Ex parte Young, 209 U.S. 123, 148
(1908). But Somerset’s case does not require us to consider
thorny boundary questions of federal court jurisdiction. In
the labor context, Congress has provided an orderly scheme
allowing parties to challenge the lawfulness of the NLRB’s
actions before the Board and then to seek review from a Court
of Appeals if that challenge is unsuccessful. Unsurprisingly,
it requires that, through the exhaustion bar of § 10(e), the




                              17
       Somerset’s argument that its FVRA claim is
“jurisdictional” in nature – thereby giving us some inherent
authority to review it – is unconvincing. As the Supreme
Court explained in City of Arlington v. FCC, 133 S. Ct. 1863,
1868 (2013), there is a significant difference between the
concept of “jurisdiction” in the judicial context and in the
administrative context. In the former, “there is a meaningful
line” between jurisdictional and non-jurisdictional questions,
because “[w]hether the court decided correctly is a question
that has different consequences from the question whether it
had the power to decide at all.” Id. at 1868 (emphasis in
original). But, that is not the case in the latter, administrative,
context. When agencies are charged with administering
congressional statutes,

       [b]oth their power to act and how they are to act
       is authoritatively prescribed by Congress, so
       that when they act improperly, no less than
       when they act beyond their jurisdiction, what
       they do is ultra vires. Because the question –
       whether framed as an incorrect application of
       agency authority or an assertion of authority not
       conferred – is always whether the agency has
       gone beyond what Congress has permitted it to
       do, there is no principled basis for carving out
       some arbitrary subset of such claims as
       “jurisdictional.”

Id. at 1869. Therefore, if the Board was acting unlawfully in
considering a complaint brought by an improperly serving


Board be given a chance to address any objections in the first
instance.




                                18
Acting General Counsel, its actions were no more ultra vires
than if the Board had misapplied the NLRA. We consider
both sorts of claims under the strictures of that statute,
including the exhaustion bar of § 10(e). Again, that bar
permits consideration of arguments not raised before the
Board only when late consideration can be justified by
“extraordinary circumstances.” 29 U.S.C. § 160(e).

       To overcome that straightforward reading of both the
NLRA and long-established case law on Congress’s power to
shape federal appellate court jurisdiction, Somerset leans
heavily on two sentences from our opinion in NLRB v. Konig,
stating that there is a

      distinction between jurisdiction in the sense of
      the overall authority of the Board to hear the
      case under the NLRA and the jurisdiction of the
      Board to issue an order based upon a factual
      determination made by the Board. “While the
      Board’s statutory jurisdiction may be raised at
      any time, the facts upon which the Board
      determines it has jurisdiction may be challenged
      only upon timely exception.”

79 F.3d 354, 360 (3d Cir. 1996) (quoting NLRB v. Peyton
Fritton Stores, Inc., 336 F.2d 769, 770 (10th Cir. 1964)).
Based on that quotation, Somerset argues that it may raise its
challenge regarding the Acting General Counsel “at any time”
because the issue implicates “the overall authority of the
Board to hear the case.” Id. That position cannot prevail for
three reasons.




                             19
        First it conflicts with the Supreme Court’s subsequent
instruction in City of Arlington that any distinction between a
“jurisdictional” and “nonjurisdictional” exercise of agency
authority is merely “illusory.” 133 S. Ct. at 1869. The Court
was there considering deference to agency interpretations of
statutes, but the logic applies equally to judicial review of an
agency’s adjudicatory process. To rephrase the principle
noted above, “[b]oth [the Board’s] power to act and how [it]
act[s] [are] authoritatively prescribed by Congress,” and when
the Board “act[s] improperly” what it does is ultra vires “no
less than when [it] act[s] beyond [its] jurisdiction.” Id. City
of Arlington tells us plainly that we are not supposed to “sift[]
the entrails of vast statutory schemes to divine whether a
particular” exercise of agency authority “qualifies as
‘jurisdictional’ ... .” Id. at 1871.

       Second, the language in Konig is too general to
support Somerset’s conclusion that we are free to review
unexhausted challenges to agency action whenever such a
challenge can be framed as “jurisdictional.” The case does
not define what is meant by “the overall authority of the
Board to hear the case under the NLRA.” Konig, 79 F.3d at
360. Nor does it explain whether we may hear those
challenges based on some inherent power or because they
meet the “extraordinary circumstances” exception to the
exhaustion bar of § 10(e). Somerset’s “inherent power”
theory would be a novel assertion of judicial authority, and
we decline to read that much into such vague language.

       That particular passage from Konig also happens to be
dicta, which is the third reason we decline to read it as
allowing Somerset to avoid the exhaustion bar. In the
paragraph immediately following Konig’s distinction between




                               20
“the overall authority of the Board to hear the case under the
NLRA and the jurisdiction of the Board to issue an order
based upon a factual determination made by the Board,” we
went on to rule that the issue raised in Konig was the latter
type of case, based on a “factual determination by the Board.”
79 F.3d at 360. We applied the exhaustion bar of § 10(e) and
refused to hear the claim, id. at 361, so there was no need to
consider any broader form of authority to review
“jurisdictional” challenges, since none was implicated in
Konig.5 Thus, any observations in the opinion about broader
jurisdiction were irrelevant to the holding and do not bind us
now. Galli v. N.J. Meadowlands Comm’n, 490 F.3d 265, 274
(3d Cir. 2007). 6

       5
         The same was true in the Tenth Circuit case from
which Konig draws the key language at issue here. That court
also declined to consider the petitioner’s objection, as it was a
factual question barred by the exhaustion requirement.
Peyton Fritton, 336 F.2d at 770 (“No exceptions having been
taken, and no extraordinary circumstances appearing which
would excuse their absence, the facts upon which jurisdiction
was found are not now subject to question.”).
       6
         Somerset also leans heavily on our opinion in NLRB
v. New Vista Nursing & Rehabilitation, 719 F.3d 203 (3d Cir.
2013), reh’g granted (Aug. 11, 2014), which does indeed
more directly support its argument. But that opinion was
vacated when rehearing was granted, so it carries no
precedential force. See Third Circuit I.O.P. 8.3.1. To the
extent that it diverges from our reasoning, we respectfully
decline to follow it.
       The New Vista panel read Konig broadly and asserted
an inherent jurisdiction to review agency authority to act,




                               21
       Our conclusion accords with the developing consensus
of other courts that have considered this issue. In addressing
challenges to the appointments of members of the Board itself,
three Circuits have determined that they need not hear
objections that were unpreserved. D.R. Horton, Inc. v. NLRB,
737 F.3d 344, 350 (5th Cir. 2013); GGNSC Springfield LLC v.
NLRB, 721 F.3d 403, 406 (6th Cir. 2013); NLRB v. RELCO
Locomotives, Inc., 734 F.3d 764, 798 (8th Cir. 2013). 7
When the D.C. Circuit did hear such an unpreserved
argument, it was not because the objection was
“jurisdictional,” but rather because the objection satisfied the
“extraordinary circumstances” exception to the § 10(e)
exhaustion bar. Noel Canning v. NLRB, 705 F.3d 490, 496
(D.C. Cir. 2013). Our Court recently expressly adopted the
D.C. Circuit’s logic to hold that unexhausted post-Noel


based largely on analogy to courts of appeals reviewing
district courts’ jurisdiction. 719 F.3d at 210-12. Because
New Vista was decided before the City of Arlington opinion
issued, the panel did not have the benefit of the Supreme
Court’s explanation of why a “jurisdictional” versus
“nonjurisdictional” contrast is inapposite in the administrative
law context. We are bound to follow the Supreme Court’s
instruction that treating any particular question of agency
action as “jurisdictional” is “arbitrary.” City of Arlington,
133 S. Ct. at 1869.
       7
          In fact, before the Supreme Court abandoned the
distinction between jurisdictional and nonjurisdictional
exercises of agency authority in City of Arlington, it expressly
characterized constitutional Appointments Clause objections
as “nonjurisdictional.” Freytag v. C.I.R., 501 U.S. 868, 878
(1991).




                              22
Canning challenges to the composition of the NLRB may be
heard because they satisfy the “extraordinary circumstances”
exception to § 10(e). Advanced Disposal Servs. E., Inc. v.
NLRB, No. 15-2229, 2016 WL 1598607, at *4 (3d Cir.
Apr. 21, 2016).8

       All of those cases concerned challenges to the
authority of the Board itself to act based on the constitutional
infirmity of its members’ appointments. Even in those cases,
courts have looked only to the “extraordinary circumstances”
exception to § 10(e) rather than to some non-statutory ground
to excuse a failure to exhaust. Somerset now asks us to create
an even broader exception to § 10(e) for its statutory
challenge to the Acting General Counsel’s appointment. We
decline to do so. That puts us in accord with the principal
opinion upon which Somerset relies to support its FVRA
defense, in which the D.C. Circuit expressed doubt that the
argument then before it, if unpreserved, could be raised in
court. See SW Gen., Inc. v. NLRB, 796 F.3d 67, 83 (D.C. Cir.
2015) (“We doubt that an employer that failed to timely raise
an FVRA objection ... will enjoy ... success.”).9

       8
           A footnote in the Advanced Disposal opinion
suggested that a violation of the NLRB’s quorum requirement
may “be considered ‘jurisdictional’ in the sense that a
challenge brought under it cannot be forfeited by failure to
raise it before the agency.” 2016 WL 1598607, at *4 n.6. We
expressly noted, however, that the observation was “not
necessary to our holding,” id., so it is dicta that does not now
bind us, Galli, 490 F.3d at 274.
       9
         Somerset also urges us to consider a recent Ninth
Circuit opinion endorsing Somerset’s and the D.C. Circuit’s




                              23
       Since Somerset has no way around the § 10(e)
exhaustion requirement, we lack jurisdiction to consider its
FVRA objection unless its “failure ... to urge such objection
[is] excused because of extraordinary circumstances.” 29
U.S.C. § 160(e). Somerset’s briefing, however, makes no
mention of the extraordinary circumstances exception. At
oral argument, Somerset acknowledged that the “focus of [its]
argument” was on the assertion of some broader jurisdiction
than is granted in the “extraordinary circumstances”
exception to § 10(e). (Oral Arg. Tr. 6.) We therefore have no
argument before us as to why the present circumstances are
so extraordinary as to warrant review without the Board
having had the first opportunity to address Somerset’s
objection. 10 Consequently, we will apply the § 10(e)


interpretation of the FVRA. See Hooks v. Kitsap Tenant
Support Servs., Inc., No. 13-35912, 2016 WL 860335 (9th
Cir. Mar. 7, 2016). That case arose from a § 10(j) proceeding
for interim injunctive relief, where the employer raised its
FVRA objection before the district court at the first
opportunity. Id. at *2. It thus does not bear on the issue of
the § 10(e) exhaustion bar. If anything, the Hooks court
sought to limit the reach of its ruling by expressly noting that
“not ... every violation of the FVRA will result in the
invalidation of the challenged agency action.” Id. at *11.
       10
          In a filing well after the completion of briefing and
oral argument, Somerset suggests that our Court’s Advanced
Disposal opinion “confirms that Somerset may present the
[FVRA] issue now, even thought it did not raise the issue
below.” (Somerset 28(j) Letter, at 2, Apr. 26, 2016.)
Somerset’s briefing relied exclusively on the extra-statutory
jurisdictional basis to excuse its failure to exhaust, and its




                              24
exhaustion bar, and, lacking jurisdiction to consider
Somerset’s objection to the Board’s order on the basis of the
FVRA, we will proceed to consider only those objections
“urged before the Board.” 29 U.S.C. § 160(e).

III.   Discussion

      Somerset petitions for review of the Board’s Order
based on the following grounds. First, it asks us to vacate the
Order because Chairman Mark Gaston Pearce should have
recused himself in response to Somerset’s motion for recusal.


attempt to shift to an “extraordinary circumstances” argument
comes far too late for us to consider it. See In re Fosamax
Products Liab. Litig., 751 F.3d 150, 157 (3d Cir. 2014).
       We pause only to note that, even if Somerset had
properly advanced an “extraordinary circumstances”
argument, Advanced Disposal would not be dispositive
because its facts are so readily distinguishable from this case.
Advanced Disposal involved “a challenge which [went] to the
composition of the NLRB” itself, rather than to the authority
of the Acting General Counsel. 2016 WL 1598607, at *4.
Moreover, Advanced Disposal was based on a “rare and
remarkable” recent Supreme Court decision resolving
constitutional limitations on the President’s recess
appointments power. Id. at *1 (internal quotation marks
omitted). Somerset’s challenge, on the other hand, is based
on the FVRA statutory scheme, which has been in place since
1998. See Pub. L. No. 105–277, div. C, tit. I, § 151. Even
were the “extraordinary circumstances” argument preserved,
then, simple analogy to Advanced Disposal would be
insufficient, on its own, to excuse Somerset’s failure to
exhaust.




                              25
As to the merits of the Order, Somerset challenges the
Board’s determination that its conduct involved unfair labor
practices. Finally, it argues that, even if it did violate the
NLRA by dismissing certain employees, reinstatement is not
the appropriate remedy in this case. We consider each
objection in turn.

      A.     Motion to Recuse

       Somerset asks us to vacate the Board’s Order because,
it says, Chairman Pearce should have recused himself from
the three-member panel that heard this case. According to
Somerset, recusal was necessary because Ellen Dichner, who
was serving as chief counsel to Chairman Pearce, had
previously represented the Union in this very case, both
before the ALJ and in the § 10(j) proceedings. While
Somerset does not allege that Dichner participated in the
Board’s consideration of this case in any way, it argues that
there is an inevitable appearance of impropriety because her
subordinates would feel obliged to support her former client’s
position in their discussions with Chairman Pearce.

       The Board denied Somerset’s motion for recusal in its
2015 Order. It acknowledged that “Dichner, while in earlier
private practice, represented the Charging Party Union in this
case up to the exceptions stage,” but contended that “Dichner
has taken no part in the Board’s consideration of this case.”
(J.A. 1 n.1.)       Evidently, it was unimpressed by the
“appearance of impropriety” issue.

       “We review an agency member’s decision not to
recuse himself from a proceeding under a deferential, abuse
of discretion standard.” Metro. Council of NAACP Branches




                             26
v. FCC, 46 F.3d 1154, 1164 (D.C. Cir. 1995); see also
Mayberry v. Maroney, 558 F.2d 1159, 1162 (3d Cir. 1977)
(applying the same standard to recusal of district judges).
That standard is premised on the principle that “‘deferential
review is used when the matter under review was decided by
someone who is thought to have a better vantage point than
we on the Court of Appeals to assess the matter.’” United
States v. Tomko, 562 F.3d 558, 565 (3d Cir. 2009) (en banc)
(quoting United States v. Mitchell, 365 F.3d 215, 234 (3d Cir.
2004)). 11
       We therefore do not put ourselves in the position of
Chairman Pearce or the Board and make the recusal decision
anew; rather, we simply review whether the decision was

      11
          Somerset urges us to apply a more exacting standard,
quoting In re Kensington Int’l Ltd., 368 F.3d 289, 308 (3d Cir.
2004), for the proposition “that there is an almost irrebutable
presumption that a judge is ‘tainted’ and must be disqualified
where ... he surrounds himself with individuals who may not
be truly disinterested.” In that case, the district judge had
appointed five advisors to assist him in a large asbestos case,
and had a series of ex parte meetings with them. Id. at 297-
98. We concluded that two of the advisors had “a structural
conflict of interests” because they were also representing
clients in separate cases involving asbestos. Id. at 303; see
also id. at 304-05. Because the advisors helped draft legal
opinions and provided substantive ex parte legal advice to
“educate [the judge] on all the relevant issues,” we
determined that their participation did create an appearance of
impropriety. Id. at 307. But Kensington is not similar to the
case before us now because there is no allegation that Dichner
actually participated in the proceedings. The abuse-of-
discretion standard is applicable here.




                             27
arbitrary or unreasonable. Id. at 565. Given that there is no
evidence that Dichner played any role in the consideration of
this case, or that Chairman Pearce was less than diligent in
screening her from the proceedings, and given further that the
assertions about Dichner’s indirect influence are based on
speculation, we cannot say that the Board abused its
discretion by maintaining the Chairman on the three-member
panel.

       B.     Unfair Labor Practices

       Somerset also challenges the correctness of the
Board’s determination that it engaged in unfair labor practices.
In considering the Board’s decision, we accept factual
findings as conclusive if supported by substantial evidence,
while subjecting legal conclusions to plenary review with
deference to the Board’s interpretation of the NLRA. Mars
Home for Youth v. NLRB, 666 F.3d 850, 853 (3d Cir. 2011).

       “Substantial evidence is more than a mere scintilla. It
means such relevant evidence as a reasonable mind might
accept as adequate to support a conclusion.” Citizens Publ’g
& Printing Co. v. NLRB, 263 F.3d 224, 232 (3d Cir. 2001)
(internal quotation marks omitted). “In particular, we defer to
the Board’s credibility determinations, and will reverse them
only if they are inherently incredible or patently
unreasonable.” Grane Health Care v. NLRB, 712 F.3d 145,
149 (3d Cir. 2013) (internal quotation marks omitted).

       As to the Board’s legal determinations, “[f]amiliar
principles of judicial deference to an administrative agency
apply to the NLRB’s interpretation of the NLRA. Therefore,
the NLRB’s construction of the NLRA will be upheld if it is




                              28
‘reasonably defensible.’” Quick v. NLRB, 245 F.3d 231, 240-
41 (3d Cir. 2001) (quoting Ford Motor Co. v. NLRB, 441 U.S.
488, 497 (1979)) (internal citation omitted). “[C]ourts of
appeals should not substitute their judgment for that of the
NLRB in determining how best to undo the effects of unfair
labor practices,” and the Board’s “choice of a remedy must be
given special respect by reviewing courts, and must not be
disturbed unless it can be shown that the order is a patent
attempt to achieve ends other than those which can fairly be
said to effectuate the policies of the Act.” Id. at 254 (internal
quotation marks and citations omitted).

       There is substantial evidence in the record to support
the Board’s findings that Somerset unlawfully interrogated its
employees and solicited their grievances, and that it retaliated
against several employees by disciplining and discharging
them due to their pro-Union activities. Thus, as detailed
herein, we must sustain the Board’s conclusion that Somerset
violated § 8 of the NLRA.

              1.     Interrogating Employees

        An employer violates § 8(a)(1) of the NLRA “by
interrogating employees about their union sympathies, when
doing so suggests to the employees that the employer may
retaliate because of those sympathies.” Hedstrom, 629 F.2d
at 314.

       The Board believed several accounts from Somerset
employees about management interrogating them before the
election. Konjoh asked Claudio how other employees would
vote and asked her to vote “no” and give management a
chance to improve conditions. CareOne official Jessica




                               29
Arroyo asked CNA Avian Jarbo whether Somerset was
“going to get a ‘no’ vote” from her. (J.A. 30.) Konjoh asked
Stubbs what she thought of the Union and stated that,
although Stubbs had a union at another job, “we don’t want
one here.” (J.A. 30.) Illis, the highest-ranking management
official at the facility, asked Tyler “where are you in terms of
voting?” (J.A. 30 (editorial marks omitted).) She further
asked whether Tyler knew how her coworkers were voting,
and whether Tyler could convince them to vote no.
Throughout the course of those sorts of questions, “[n]o
assurances were made to the employees” that they would not
face retaliation for failure to cooperate with management.
(J.A. 31.)

       Though Somerset contests the characterization of the
questioning as coercive, when employee testimony about the
interrogations conflicted with that of Somerset managers, the
ALJ and the Board credited the version given by the
employees, explaining that they “testified in a
straightforward, confident, consistent manner.” (J.A. 30.)
The Board’s credibility determinations are entitled to “great
deference.” Atlantic Limousine, Inc. v. NLRB, 243 F.3d 711,
718 (3d Cir. 2001). In light of the testimony credited by the
Board, substantial evidence supports its conclusion that
management officials at Somerset questioned employees in a
manner unlawfully coercive under § 8(a)(1) of the NLRA.

              2.     Retaliation

       Section 8(a)(3) of the NLRA prohibits an employer
from taking adverse employment actions against an employee
in retaliation for union membership or activities. 29 U.S.C.
§ 158(a)(3). The Board applied the burden-shifting analysis




                              30
articulated in a case called Wright Line, 251 N.L.R.B. 1083,
1087 (1980), which was approved by the Supreme Court in
NLRB v. Transportation Management Corp., 462 U.S. 393,
402 (1983). 12 Under Wright Line, “the employee must
establish that the protected conduct was a ‘substantial’ or
‘motivating’ factor [for the employer’s action]. Once this is
accomplished, the burden shifts to the employer to
demonstrate that it would have reached the same decision
absent the protected conduct.” 251 N.L.R.B. at 1087.

      Without recounting anew the facts summarized above,
we conclude that the Board did indeed have substantial
evidence to support its conclusions that Claudio, Napolitano,
Jacques, and Wells were targeted because of their union
support and that Somerset’s justifications for the adverse
employment actions it took were simply pretextual.

        The principal response Somerset gives to the Board’s
ruling on retaliation is that the stricter policies it instituted
after the election were actually motivated by a “history of
poor nursing home performance that long predated union
activity at the facility.” (Opening Br. at 50.) But the timeline
does not bear that out. The deficiencies uncovered in the

       12
         Although the Court later abrogated a portion of
Transportation Management on grounds not relevant here,
the central holding “remains intact. The NLRB’s approach in
Transportation Management is consistent with § 7(c) [of the
NLRA] because the NLRB first required the employee to
persuade it that antiunion sentiment contributed to the
employer’s decision.” Dir., Office of Workers’ Comp.
Programs, Dep’t of Labor v. Greenwich Collieries, 512 U.S.
267, 278 (1994).




                               31
December 2009 survey were deemed “isolated” (J.A. 3039),
and, within weeks, Somerset had corrected them and
submitted a successful correction plan to state authorities.
The very next month, a resurvey found Somerset in
substantial compliance. In fact, no significant discipline or
tightening of policy took place close to the December 2009
inspection that Somerset suggests was the reason for its
stricter policies. Instead, the discipline began months later,
immediately following the union election. The timeline that
Somerset urges us to consider thus supports the Board’s
finding that Somerset was unlawfully motivated when it
disciplined and discharged the four union activists. See, e.g.,
Hunter Douglas, Inc. v. NLRB, 804 F.2d 808, 814 (3d Cir.
1986) (timing and departure from past practice indicates
unlawful motive); Hanlon & Wilson Co. v. NLRB, 738 F.2d
606, 614 (3d Cir. 1984) (union animus and disparate
treatment indicate unlawful motive); Champion Parts
Rebuilders, Inc. v. NLRB, 717 F.2d 845, 850-51 (3d Cir.
1983) (timing and disparate treatment establish unlawful
motive).

              3.     Solicitation of Grievances

       Section 8(a)(1) of the Act prohibits an employer from
interfering with, restraining, or coercing its employees in the
exercise of protected concerted activities.         29 U.S.C.
§ 158(a)(1); see also id. § 157. To establish a violation, “it
need only be shown that under the circumstances existing,
[the employer’s conduct] may reasonably tend to coerce or
intimidate employees in the exercise of rights protected under
the Act.” Hedstrom Co. v. NLRB, 629 F.2d 305, 314 (3d Cir.
1980) (en banc) (internal quotation marks omitted). An
employer violates Section 8(a)(1) by expressly or impliedly




                              32
promising to remedy employee grievances if they reject the
Union. Id.

        In this case, the Board credited employee testimony
that, after the union petition was filed, Hutchens and Illis told
employees they would try to “fix” things. The Board made
particular mention that management transferred Heedles and
eliminated the proposed scheduling changes which had
created employee unrest, that it eliminated one of Tyler’s job
duties after she complained her job was “overwhelming,” and
that it made garbage bags available in response to Stubbs’s
complaint. Substantial evidence supports those findings.
Though some of the grievances, when viewed in isolation,
may be quite minor, the Board’s findings collectively support
the conclusion that Somerset solicited employees’ grievances,
promised to fix them, and, in some cases, did fix them during
the election campaign, all in violation of § 8(a)(1) of the
NLRA.

       C.     Reinstatement Remedies

       As a final argument, Somerset contends that, even if
we reject its legal challenges to the Board’s findings of
unlawful labor practices, we should not enforce the Board’s
proposed remedies in full. Specifically, it contends that
Napolitano, Claudio, Jacques, and Wells should not be
reinstated because they would put patients at risk.

       The Board does indeed have a “delicate responsibility”
in the healthcare services context to “balanc[e] ... conflicting
legitimate interests” in a way that safeguards patients and
“effectuate[s] national labor policy.” Beth Israel Hosp. v.
NLRB, 437 U.S. 483, 501 (1978) (internal quotation marks




                               33
omitted). In reviewing the Board’s determination, though,
our “judicial role is narrow,” and an order of the Board “must
be enforced” if it is rationally “consisten[t] with the Act” and
“supported by substantial evidence on the record as a whole.”
Id. That principle accords with our generally deferential
standard of review for the Board’s remedial orders, which we
review for abuse of discretion. Kenrich Petrochemicals, Inc.
v. NLRB, 907 F.2d 400, 405 (3d Cir. 1990) (en banc).
Moreover, “[r]einstatement is the conventional correction for
discriminatory discharges,” Phelps Dodge Corp. v. NLRB,
313 U.S. 177, 187 (1941), and we are particularly hesitant to
overturn that choice of remedy.

        The crux of Somerset’s argument is that, even if those
four employees were unlawfully dismissed in retaliation for
their unionizing activities, the Board failed to consider
whether reinstatement was appropriate in light of safety
concerns. That, however, is not a fair assessment of the
Board’s remedial analysis. In applying the Wright Line test,
the Board evaluated both whether Somerset acted with a
discriminatory motive and “would have reached the same
decision absent the protected conduct.” 251 N.L.R.B. at 1087.
Therefore, the analysis for unfair labor practices in this case
necessarily incorporated the question of whether safety
concerns should preclude reinstatement because, if the
employees were putting patients at risk, they could have been
fired regardless of Somerset’s motives. If Somerset could not
prove that it would have discharged the four employees for
unsafe conduct, it also could not show that the misconduct
would have disqualified them from reinstatement. As we
have already recognized, substantial evidence supports the
Board’s determination that the alleged performance
deficiencies were merely pretextual reasons for dismissing




                              34
Napolitano, Claudio, Jacques, and Wells. We therefore also
conclude that the Board did not abuse its discretion in
determining that the safety concerns Somerset raises against
reinstatement are likewise pretextual and invalid.

       Of greater concern to us is Somerset’s claim that the
Board improperly ignored the evidence and expert opinion
from the § 10(j) proceedings before the District Court for
temporary injunctive relief. The District Court reviewed the
record developed before the ALJ, and it held eight days of
additional evidentiary hearings and two days of oral argument.
The additional evidence included expert testimony on patient
safety not presented to the ALJ. The Court then issued a 129-
page opinion discussing the case in exacting detail and
concluded that reinstatement of Wells and Jacques would
endanger Somerset’s patients more than it would advance the
purposes of the NLRA. Five months later, the Board issued
its own decision to the contrary, ordering the reinstatement of
both Wells and Jacques, without “specifically address[ing]
the particular allegations against Jacques and Wells that
motivated the district court to deny them interim
reinstatement.” (J.A. 2.) We later ruled that the District
Court’s decision was moot and instructed it to vacate its order,
observing that a § 10(j) proceeding “gives a district court
authority to enter temporary interim relief” even as the Board
retains “exclusive authority to decide the merits of the case.”
Lightner, 729 F.3d at 237 (internal quotation and editorial
marks omitted).

       The NLRA is structured to allow dual (and potentially
dueling) proceedings, as the Board has authority to make
determinations to prevent unfair labor practices under
§ 10(a) and the district courts are separately empowered to




                              35
evaluate petitions for temporary relief under § 10(j). 29
U.S.C. §§ 160(a), (j). If a district court comes to one
conclusion about appropriate temporary relief in a § 10(j)
proceeding, that does not preclude the Board from reaching a
contrary conclusion on the merits under the power granted by
§ 10(a). As one court has put it,

       the Board has exclusive jurisdiction to render
       initial decisions in these labor matters and the
       courts [of appeals] merely review such
       decisions under a “substantial evidence”
       standard. This is not affected by the fact that
       the district court judge who heard the Section
       10(j) petition had before him the same record
       that the ALJ had in the unfair labor practices
       proceeding.

NLRB v. Kentucky May Coal Co., 89 F.3d 1235, 1240 (6th
Cir. 1996) (citing 29 U.S.C. § 160). In the sphere of labor
relations, Congress has created an environment in which the
district courts “attempt to predict what the eventual outcome
of the Board’s proceedings will be and to act accordingly. If
the eventual outcome turns out to be different from what was
predicted, however, it is obviously the prediction, not the
outcome, that must be rejected.” NLRB v. Q-1 Motor Express,
Inc., 25 F.3d 473, 477 n.3 (7th Cir. 1994).13

       13
          We are not insensitive to Somerset’s frustration over
the course of proceedings in this case. The NLRB initiated
the § 10(j) action in the District Court. Somerset was forced
to defend itself exhaustively in those proceedings and did so
with some success, only to have the Court’s decision
effectively overturned five months later by an administrative




                              36
        In its 2015 Order, the Board did expressly consider the
District Court’s § 10(j) determination and reached a different
conclusion, finding that the safety concerns were merely
pretextual. As to Jacques, the Board said that “before and
after the incident in question,” Somerset routinely made her a
charge nurse, “a position reserved for high-performing
nurses.” (J.A. 2.) Somerset’s contemporaneous actions thus
indicate that it “did not actually consider Jacques a threat to
patient safety.” (J.A. 2.) As to Wells, the Board observed
that she had, for months prior to the election, made
scheduling errors similar to those for which she was
discharged. It was not until after the election that Somerset
initiated rapidly escalating discipline, indicating that even
Somerset did not see Wells’s errors as endangering patient
safety until it wanted an excuse to dismiss her. The Board
therefore had substantial evidence to conclude that
Somerset’s own actions establish that Jacques and Wells do
not pose a danger to




agency entitled to significant deference on judicial review.
       One may question the fairness and efficiency of giving
the NLRB two bites at the apple, once before a district court
and once before the Board, but that is the structure the NLRA
creates in bifurcating adjudication of temporary and
permanent relief. The wisdom of using judicial resources as
was done here, and of giving the NLRB more than one
opportunity to go after a private party for the same alleged
wrongdoing, is for Congress to address, not us.




                              37
patient safety. We will not, therefore, overturn the
reinstatement remedy.14

       14
          Somerset also argues that Wells would have been
discharged regardless of any retaliatory action because,
following her discharge, Somerset discovered evidence of
misconduct that would have led to her dismissal on non-
retaliatory grounds. Somerset is correct that, if it can show it
would have discharged Wells anyway based on after-
discovered evidence, reinstatement is an inappropriate
remedy. See McKennon v. Nashville Banner Pub. Co., 513
U.S. 352, 360 (1995) (“[E]ven though the employer has
violated the Act, we must consider how the after-acquired
evidence of the employee’s wrongdoing bears on the specific
remedy to be ordered.”). Specifically, Somerset contends that
“Wells [] violated Somerset’s Technology Policy ... by
forwarding a series of emails containing confidential
Somerset information from her work computer to her home
email address without permission.” (Opening Br. at 55.)
        The Board does not contest the fact that Wells sent
Somerset scheduling information to herself. But it points out
that it “deferred the matter to compliance proceedings ...,
which will provide an opportunity to litigate whether this
evidence affects Wells’ entitlement to reinstatement and
backpay.” (Answering Br. at 56 n.8 (citing J.A. 8 n.11).) The
Supreme Court has blessed this form of deferral in cases
where the standard remedy of reinstatement and backpay has
to be tailored to particular circumstances. See Sure-Tan, Inc.
v. NLRB, 467 U.S. 883, 902 (1984) (“This Court and other
lower courts have long recognized the Board’s normal policy
of modifying its general reinstatement and backpay remedy in
subsequent compliance proceedings as a means of tailoring
the remedy to suit the individual circumstances of each




                              38
IV.   Conclusion

       For the foregoing reasons, we will deny Somerset’s
petition for review and grant the Board’s cross-application for
enforcement.




discriminatory discharge.”). It is therefore premature for us
to evaluate Somerset’s arguments regarding after-discovered
evidence of Wells’s misconduct.




                              39